—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about February 18, 1997, which denied defendant’s motion to vacate the default judgment entered against him, unanimously affirmed, with costs. Appeal from the aforesaid judgment, entered December 11, 1996, unanimously dismissed, without costs, as taken from a nonappealable paper.
A party seeking to vacate a default judgment must establish the existence of both a meritorious claim or defense and a reasonable excuse for the default (see, Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141), and defendant, who has repeatedly failed to appear at his scheduled depositions, has demonstrated neither. Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.